103 F.3d 119
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Adol T. OWEN-WILLIAMS, Jr., Plaintiff--Appellant,v.MERRILL LYNCH, PIERCE, FENNER AND SMITH, INCORPORATED,Defendant--Appellee.
No. 96-1442.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 21, 1996.Decided Dec. 2, 1996.

Adol T. Owen-Williams, Jr., Appellant Pro Se.  Kathleen Pontone, Margaret A. Jacobsen, MILES & STOCKBRIDGE, Baltimore, Maryland, for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his motion to modify an arbitration award and denying reconsideration.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Owen-Williams v. Merrill Lynch, No. CA-94-1287-PJM (D. Md. Dec. 8, 1995;  Mar. 19, 1996).  We deny Appellant's motion to supplement the record to add documents not before the district court and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED